— Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Liquor Authority, dated December 7, 1989, which, after a hearing, suspended the petitioner’s on-premises liquor license for period of 15 days and imposed a $1,000 bond forfeiture.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
There is substantial evidence in the record to support the finding of the Administrative Law Judge that, inter alia, the petitioner had violated Alcoholic Beverage Control Law § 100 (4) by operating more than the permissible number of licensed bars on its premises (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 180; Matter of Pell v Board of Educ., 34 NY2d 222, 230).
We also find that the penalty imposed was not excessive or shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., supra, at 233). Rosenblatt, J. P., O’Brien, Ritter and Copertino, JJ., concur.